Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/289,977 filed on 04/29/2021.
In the instant Amendment, claims 1, 6, 10, 11 and 15 have been amended. Claim 9 has been cancelled. 
Claims 1 – 8 and 10 - 15 have been examined and are pending in this application. This action is made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 and 04/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 8 and 10 – 15 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 07/25/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5, 7, 8, 10 – 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2015/0341620 A1) in view of Hisanaga et al. (US 2010/0232661 A1). 

Regarding claim 1, Han discloses: “an electronic device comprising: “a first image sensor and a second image sensor [see para: 0143; The first camera 195 a may include a first lens 193 a and a first image sensor 820. The second camera 195 b may include a second lens 193 b and a second image sensor 825]; and 
a processor [see para: 0053; The processor 170 controls overall operation of each unit in the driver assistance apparatus 100] configured to: 
alternately perform a first [see para: 0241; It is also possible to acquire images having different exposure times during the first frame period FR1 and to acquire images having the same exposure time during the second frame period FR2. And see para: 0242; FIG. 17( a) shows, by way of example, images 1141 and 1143 acquired by the first image sensor 820 and images 1147 and 1149 acquired by the second image sensor 825 during a first frame period FR1. Referring to FIG. 17( a), it can be seen that the images 1141, 1143, 1147, and 1149 have different exposure times. For example, the exposure time of the image 1141 may be 0.1× Tex1, the exposure time of the image 1143 may be 0.9×Tex1, the exposure time of the image 1147 may be 0.8×Tex1, and the exposure time of the image 1149 may be 0.2×Tex1], and a second equally [see para: 0235; FIG. 16( a) shows, by way of example, that, during a first frame period FR1, an image 1610 may be acquired by the first image sensor 820 and an image 1615 may be acquired by the second image sensor 825 having an exposure time Tex1. And see para: 0243; Meanwhile, FIG. 17( b) may be substantially the same as FIG. 16( b). And see para: 0237; The image processor 830 may acquire an RGB image based on the images, having different exposure times, acquired by the first and second image sensors 820 and 825 and generate a disparity map based on the images, having the same exposure time, acquired by the first and second image sensors 820 and 825 during the second frame], 
obtain a high dynamic range (HDR) image [see para: 0173; The generated RGB image 950 may be an RGB image based on a high dynamic range (HDR) image] using the plurality of captured images obtained in the first [see para: 0080; The object detector 434 may detect an object based on the image segment from the segmentation unit 432. That is, the object detector 434 may detect an object for at least one of the stereo images based on the disparity information], 
obtain distance information about the identified object based on the plurality of captured images obtained in the second [see para: 0110; the driver assistance apparatus 100 may calculate distance information for the construction zone 610 b, the first preceding vehicle 620 b, and the second preceding vehicle 630 b based at least in part on stereo images photographed by the stereo camera 195].
Han does not explicitly disclose: “a storage configured to store information on an object of interest, the information including a pixel value of the object of interest;
identify an object corresponding to the object of interest on the HDR image based on an area having a pixel value similar to the pixel value of the object of interest a pixel value stored in the storage”.
However, Hisanaga, from the same or similar field of endeavor teaches: “a storage configured to store information on an object of interest, the information including a pixel value of the object of interest [see para: 0057; The image information DB 4 includes storage areas each corresponding to imaged regions such as a liver, lungs and a heart. The registration unit 6 registers the case image group in the storage area corresponding to an imaged region estimated on the basis of the case image group as with the image analysis unit 2. The divided storage areas may be secured by logically dividing a single recording medium, or by providing physically separate recording media];
identify an object corresponding to the object of interest on the HDR image based on an area having a pixel value similar to the pixel value of the object of interest a pixel value stored in the storage [see para: 0022; [0022] The search unit can search searches the database for the similar case image group by comparing the feature amount pertaining to at least one of the pixel value and the shape of the diagnostic object image with the feature amount pertaining to at least one of the pixel value and the shape of the case image. [0023] The case image search apparatus can further includes a selection unit for selecting a lesion region from the diagnostic object image, and the search unit can search the database for the similar case image group on the basis of the feature amount pertaining to the lesion region selected by the selection unit The selection unit selects the lesion region on the basis of the amount of the feature pertaining to at least one of the pixel value and the shape of the diagnostic object image], and
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Hisanaga and provide the advantage and capability of being able to store image information in a memory such as pixel value and search unit can search the database or memory for the similar case image group by comparing the feature amount relating to at least one of the pixel value of that object of interest [Hisanaga see para: 0022 – 0023; 0057].

Regarding claim 2, Han and Hisanaga disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Han discloses: “wherein the processor is further configured to: control an exposure time of the first image sensor to a first exposure time in the first capture mode and control an exposure time of the second image sensor to a second exposure time [see para: 0155; On the other hand, the image processor 830 may set the exposure times of the first and second image sensors 820 and 825 and may control the first and second image sensors 820 and 825 to be operated based on the set exposure times. And see para: 0158.], and 
control the exposure times of the first and second image sensors to the first exposure time in the second capture mode [see para: 0228; FIGS. 15 (a), (b), and (c) is a reference view illustrating the setting of an exposure time per object. [0229] By way of example, FIG. 15( a) shows an image 1510 acquired at a first exposure time Texg1, FIG. 15( b) shows an image 1520 acquired at a second exposure time Texg2, and FIG. 15( c) shows an image 1530 acquired at a third exposure time Texg3].

Regarding claim 5, Han and Hisanaga disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Han discloses: “wherein the processor is further configured to alternately perform the first capture mode and the second capture mode in a preset frame interval [see para: 0242 – 0244; FIG. 17( a) shows, by way of example, images 1141 and 1143 acquired by the first image sensor 820 and images 1147 and 1149 acquired by the second image sensor 825 during a first frame period FR1. Referring to FIG. 17( a), it can be seen that the images 1141, 1143, 1147, and 1149 have different exposure times. For example, the exposure time of the image 1141 may be 0.1× Tex1, the exposure time of the image 1143 may be 0.9×Tex1, the exposure time of the image 1147 may be 0.8×Tex1, and the exposure time of the image 1149 may be 0.2×Tex1.  [0243] Meanwhile, FIG. 17( b) may be substantially the same as FIG. 16( b). [0244] In this case, the image processor 830 may generate a vivid RGB image 1250 based on the images 1141, 1143, 1147, and 1149, having different exposure times, acquired during the first frame period FR1].

Regarding claim 7, Han and Hisanaga disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Han discloses: “wherein the electronic device is a driving assistant device mounted on a vehicle [see para: 0037; The driver assistance apparatus 100 (see FIG. 3) having the stereo camera 195 may acquire stereo images for a view forward or ahead of the vehicle from the stereo camera 195, detect a disparity based on the stereo images, detect an object for at least one of the stereo images based on disparity information, and continuously track motion of the object after detection of the object].

Regarding claim 8, Han and Hisanaga disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
Furthermore, Han discloses: “wherein the processor is further configured to control the vehicle based on at least one of type information [see para: 0039; The vehicle-related information may include vehicle control information for direct control of the vehicle or driver assistance information for driving guidance provided to a driver] and distance information of the object [see para: 0056; the processor 170 may calculate the distance to the detected adjacent vehicle, speed of the detected adjacent vehicle, and a difference in speed with the detected adjacent vehicle].

Claim 9, Cancelled.

Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Claim 3, 4, 6, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2015/0341620 A1) in view of Hisanaga et al. (US 2010/0232661 A1) and further in view of Matsuhashi et al. (US 2018/0124297 A1)

Regarding claim 3, Han and Hisanaga disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Han and Hisanaga does not explicitly disclose: “wherein the second exposure time exceeds the first exposure time”.
However, Matsuhashi, from the same or similar field of endeavor teaches: “wherein the second exposure time exceeds the first exposure time [see para: 0067; Depending on the values of Tsm and Tss which are determined based on the subject luminance, the movie frame Fm may not be generated by compositing the image acquired by the photography for acquiring movie, and the still image frame Fs. In this case, the exposure time in the photography for acquiring movie (photography with the second exposure time), which is executed, for example, together with the photography for acquiring still image (photography with the first exposure time), corresponds to, for example, the exposure time for acquiring movie frame Fm. In addition, the movie frame Fm is generated based on only the image acquired by the photography for acquiring movie, and the movie is generated. At this time, the exposure time used at each of the predetermined timings is equal to the sum of the first exposure time and second exposure time. And see para: 0058; For example, when a subject of interest is dark, there is a case in which the exposure time exceeds the time limit in which no camera shake occurs].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Han to add the teachings of Hisanaga as above, to further incorporate the teachings of Matsuhashi and provide the advantage and capability of being able to determine exposure time used at each of the predetermined timings can be exceeded if its uses for multiple sensors. The exposure time for acquiring video or picture for the first sensor and second sensor, depends on the configuration can exceeds from one another [Matsuhashi see para: 0067].

Regarding claim 4, Han and Hisanaga disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Han and Hisanaga does not explicitly disclose: “wherein the processor is further configured to: 
update the first exposure time based on at least one of a pixel value and position information of the object included in at least one previous image obtained by the first image sensor, and 
update the second exposure time based on at least one of a pixel value and position information of the object included in at least one previous image obtained by the second image sensor in the first capture mode”.
However, Matsuhashi, from the same or similar field of endeavor teaches: “wherein the processor is further configured to: 
update the first exposure time based on at least one of a pixel value and position information of the object included in at least one previous image obtained by the first image sensor [see para: 0069; The imaging apparatus 1 according to the present embodiment is described with respect to the case of executing photography without changing the shutter speed Tem for acquiring movie frame Fm during the sequential shooting movie photography, but is not limited to this. The repetitive process of step S203 to step S209 in the sequential shooting movie photography process may be executed by including step S202. At this time, the frame division unit 111 updates the Tsm in accordance with the exposure of the subject or the entirety of the field angle, and may update the Tss and Tsc in accordance with the updated Tsm], and 
update the second exposure time based on at least one of a pixel value and position information of the object included in at least one previous image obtained by the second image sensor in the first capture mode [see para: 0080; The determination unit 120 may evaluate a plurality of still image frames or a plurality of still images, which are thus acquired, and may determine which of the three shutter speeds Tss1, Tss2 and Tss3 is appropriate. Based on the result of this determination, the frame division unit 111 may determine the Tss in subsequent frames. For example, when the exposure of the subject has greatly changed during the sequential shooting movie photography, the calculation circuit 100 may newly set the Tss as described above, may evaluate the still image frame or still image acquired by the imaging by the imaging unit 200, and may update the Tss in accordance with the result of the evaluation].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Han to add the teachings of Hisanaga as above, to further incorporate the teachings of Matsuhashi and provide the advantage and capability of being able to updating exposure time for the first and second image sensor, division unit updates the Tsm in accordance with the exposure of the subject or the entirety of the field angle, and update the Tss and Tsc in accordance with the updated Tsm [Matsuhashi see para: 0069; 0080].

Regarding claim 6, Han and Hisanaga disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
Han and Hisanaga does not explicitly disclose: “wherein the processor is further configured to, based on a pixel value included in an image obtained by the second image sensor in the first capture mode being less than a preset value, control the exposure time of the second image sensor to exceed interval”.
However, Matsuhashi, from the same or similar field of endeavor teaches: “wherein the processor is further configured to, based on a pixel value included in an image obtained by the second image sensor in the first capture mode being less than a preset value [see para: 0024; The imaging unit 200 generates an image at each of predetermined timings. The predetermined timing may be, for example, a preset photography interval, or a photography interval which is determined based on a user's operation. For example, the preset photography interval includes a frame rate in movie photography, a photography interval in sequential shooting, etc], control the exposure time of the second image sensor to exceed the preset frame interval [see para: 0024; The photography control unit 110 includes a frame division unit 111. The frame division unit 111 sets, for example, a plurality of shutter speeds corresponding to purposes of photography, and causes the imaging unit 200 to execute imaging at the shutter speeds. Specifically, the frame division unit 111 sets a plurality of exposure times corresponding to purposes of imaging, and causes the imaging unit 200 to execute imaging with the exposure times. Thus, each shutter speed in the present embodiment may be read as each exposure time].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Han to add the teachings of Hisanaga as above, to further incorporate the teachings of Matsuhashi and provide the advantage and capability of being able to controlling exposure time of the second image sensor in a preset value, a preset photography interval, or a photography interval which is determined based on a user's operation. The frame division unit sets a plurality of exposure times corresponding to purposes of imaging and causes the imaging unit to execute imaging with the exposure times [Matsuhashi see para: 0024].

Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.

Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kwon et al (US 2011/0176024 A1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486